t c memo united_states tax_court nelson i and esther s goodman petitioners v commissioner of internal revenue respondent docket no 21917-04l filed date martin d tropper for petitioners alex shlivko for respondent memorandum opinion dean special_trial_judge this case is before the court on respondent's motion for summary_judgment filed pursuant to rule rule references are to the tax_court rules_of_practice and procedure section references are to the internal_revenue_code_of_1986 as amended the motion arises in the context of a petition filed in response to a notice_of_determination concerning collection action s under sec_6320 and or that respondent sent to petitioners at the time the petition was filed petitioners resided in lawrence new york origin of the tax_liability background petitioners timely filed their federal_income_tax return for without remittance the tax_shown_on_the_return was assessed and notice_and_demand was issued the tax was paid on date the return was subsequently examined and a deficiency in income_tax was proposed one of the issues in the examination was the treatment of certain stock as sec_1244 stock martin d tropper mr tropper pursuant to a power_of_attorney was petitioners’ representative in the administrative proceedings mr tropper was not at the time admitted to practice before the united_states tax_court petitioners could not reach an agreement with the commissioner on the proposed deficiency and a statutory_notice_of_deficiency was issued petitioners filed pro sese a petition with the tax_court at docket no 1262-01s for redetermination of the deficiency for petitioners signed on date a stipulated decision document in which they agreed to a deficiency of dollar_figure that they had no liability for the sec_6662 accuracy-related_penalty and that interest will be assessed as provided by law on the deficiency the decision was entered by the court on date and the assessment was made on date administrative activity notice_and_demand was issued for the deficiency assessment followed by several additional notices of tax due receiving no response or payment respondent sent to petitioners letter final notice_of_intent_to_levy and notice of your right to a hearing petitioners filed a timely form request for a collection_due_process_hearing attached to the form was a statement that petitioners had not agreed to pay any interest because there was still a question whether the internal_revenue_service was entitled to the deficiency according to the statement petitioners agreed to pay dollar_figure in essence only because an internal revenue_agent told them that they could work out an affordable payment schedule the statement cites as petitioners’ objective in the sec_6330 hearing the presentation to appeals of documentation with the view to discharge of the original assessed balance the appeals officer who conducted the hearing informed petitioners that because the underlying tax_liability had been 1the actual amount to which the parties agreed was dollar_figure litigated it could not be the subject of the hearing he also informed them that because a collection information statement and proposal to pay the tax were not presented there were no collection alternatives available petition a letter with an attached document titled notice of petition was received by the court on date regarding the notice_of_determination received by petitioners the letter was signed by mr tropper who was still not admitted to practice before the tax_court petitioners subsequently filed pro sese an amended petition in which they asserted that the issue is whether a proper deduction was taken under sec_1244 of the irs code for my taxable_year discussion respondent reasons that since the only issue that petitioners raise questions the existence and amount of the underlying tax_liability he is entitled to a ruling in his favor as a matter of law all of petitioners’ arguments are addressed to their deficiency proceeding or to the preceding or succeeding administrative events standard for granting summary_judgment the standard for granting a motion for summary_judgment under rule is stated in the rule as follows a decision shall be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b the moving party has the burden of showing the absence of a genuine issue as to any material fact see 78_tc_412 and cases cited therein the evidence of the nonmovant is to be considered in the light most favorable to him and all justifiable inferences are to be drawn in his favor 398_us_144 there is however no issue for trial unless there is sufficient evidence for the finder of fact to find in favor of the nonmoving party 391_us_253 the nonmovant’s evidence must be more than merely colorable 387_us_82 per curiam if the nonmovant’s evidence is not significantly probative summary_judgment may be granted first natl bank v cities serv co supra pincite respondent argues that as a matter of law petitioners’ argument concerning whether stock was sec_1244 stock was a potential issue in the prior tax_court litigation and is precluded from litigation in this case due to statutory and caselaw principles the court agrees with respondent res_judicata - claim preclusion petitioners are precluded by operation of the judicial doctrine_of res_judicata from contesting their income_tax deficiency for the supreme court in 333_us_591 summarized res_judicata also known as claim preclusion as follows the rule provides that when a court of competent jurisdiction has entered a final judgment on the merits of a cause of action the parties to the suit and their privies are thereafter bound not only as to every matter which was offered and received to sustain or defeat the claim or demand but as to any other admissible matter which might have been offered for that purpose 94_us_351 the judgment puts an end to the cause of action which cannot again be brought into litigation between the parties upon any ground whatever absent fraud or some other factor invalidating the judgment as to the application of the doctrine in the context of tax litigation the court stated in sunnen income taxes are levied on an annual basis each year is the origin of a new liability and of a separate cause of action thus if a claim of liability or non-liability relating to a particular tax_year is litigated a judgment on the merits is res_judicata as to any subsequent proceeding involving the same claim and the same tax_year id pincite as a general_rule where the tax_court has entered a decision for a taxable_year both the taxpayer and the commissioner with certain exceptions are barred from reopening that year 104_tc_221 it has also been held that the tax court’s jurisdiction once it attaches extends to the entire subject of the correct_tax for the particular year 309_f2d_760 an agreed or stipulated judgment is a judgment on the merits for purposes of res_judicata 74_f3d_906 9th cir accord erickson v united_states supra pincite 48_tc_824 see also 345_us_502 upholding res_judicata effect of stipulated tax_court decisions respondent issued to petitioners a notice_of_deficiency for petitioners petitioned for redetermination and the case was concluded without trial by entry of a stipulated decision on date petitioners however argue that res_judicata does not apply because petitioner nelson goodman believed that petitioner would be entitled to a hearing by the irs notwithstanding submissions to the tax_court petitioners also allege that they were misled by an agent of respondent into thinking that the deficiency was open for further consideration essentially they are asserting an estoppel against respondent petitioners have provided no authority for the proposition that mistake or estoppel is an exception to the application of res_judicata because the decision in petitioners’ deficiency case was not appealed and has since become final res_judicata precludes petitioners from now disputing the validity of the underlying liability in this collection action the court concludes that the circumstances of this case meet the prerequisites for application of res_judicata and that petitioners are precluded under the doctrine from challenging their underlying liability in this proceeding see newstat v commissioner tcmemo_2004_208 statutory preclusion under sec_6330 res_judicata is not the only rule_of law precluding petitioners from contesting their deficiency here sec_6330 also precludes them from relitigating the underlying tax_liability in this case a taxpayer may present at a sec_6330 hearing challenges to the existence or amount of the underlying tax_liability if the person did not receive any statutory_notice_of_deficiency for such tax_liability sec_6330 that petitioners received a notice_of_deficiency for is not in dispute because petitioners received the notice and contested the deficiency before the court they cannot challenge the underlying liability in this sec_6330 proceeding and are therefore as a matter of law precluded from raising the issue respondent’s direct communication with petitioners petitioners’ attorney in petitioners’ objection to respondent’s motion complains that respondent’s counsel served the motion for summary_judgment directly on petitioners without providing him with a copy or notice of the motion the issue along with similar complaints he raised at the hearing is irrelevant to a decision on the motion for summary_judgment and is also inappropriate mr tropper did not enter his appearance in this case until date petitioners were pro sese until that time the motion for summary_judgment was filed date by court rule papers and documents are generally served on the parties unless there is counsel of record rule a and b see also rule b conclusion petitioners have failed to show that there is a genuine issue of material fact for trial and respondent’s motion for summary_judgment will be granted an appropriate order and decision will be entered granting respondent’s motion for summary_judgment
